Exhibit 10.29

 

AMENDED AND RESTATED
GUARANTY

 

This AMENDED AND RESTATED GUARANTY (this “Guaranty”) dated as of December 13,
2002 is made by WILLIS LEASE FINANCE CORPORATION, a Delaware corporation
(together with its successors and assigns, the “Guarantor”), in favor of
BARCLAYS BANK PLC, a public limited company organized under the law of England
and Wales, in its capacity as Deal Agent (as defined below) and as a Class B
Purchaser (as defined below), and FORTIS BANK (NEDERLAND) N.V., in its capacity
as a Class B Purchaser (as defined below).

 

RECITALS

 

WHEREAS, Willis Engine Funding LLC (“Issuer”) and The Bank of New York, as
Indenture Trustee (the “Indenture Trustee”), are party to the Indenture dated as
of September 12, 2002 as supplemented by the Series 2002-1 Supplement dated as
of September 12, 2002 between the Issuer and the Indenture Trustee (as so
supplemented, the “Original Indenture”);

 

WHEREAS, in connection with the Original Indenture and pursuant to the Class B
Note Purchase Agreement dated as of September 12, 2002 (the “Original Class B
Note Purchase Agreement”) among the Issuer, the Guarantor, Barclays Bank PLC
(together with its successors and assigns, in such capacity, an “Original Class
B Purchaser”), Fortis Bank (Nederland) N.V. (together with its successors and
assigns, an “Original Class B Purchaser” and together with Barclays Bank PLC in
its capacity as an Original Class B Purchaser, the “Original Class B
Purchasers”) and Barclays Bank PLC, as deal agent (the “Deal Agent”), the
Original Class B Purchasers purchased $20,000,000 aggregate principal amount of
notes entitled Willis Engine Funding LLC Secured Notes, Series 2002-1 Class B
(the “Original Class B Notes”);

 

WHEREAS, in order to induce the Original Class B Purchasers to purchase the
Original Class B Notes, the Guarantor executed the Guaranty dated as of
September 12, 2002 (the “Original Guaranty”; and, together with the Original
Indenture, the Original Class B Note Purchase Agreement and the Original Class B
Notes, the “Original Transaction Documents”) for the benefit of the Deal Agent
and the Original Class B Purchasers;

 

WHEREAS, the Indenture Trustee, the Issuer, the Guarantor, the Original Class B
Purchasers and the Deal Agent have agreed to amend and restate each of the
Original Transaction Documents (the Original Indenture as so amended and
restated and as hereafter amended, restated, supplemented or modified, the
“Restated Indenture”);

 

WHEREAS, in connection with the amendment and restatement of the Original
Transaction Documents, the Issuer, the Guarantor, Barclays Bank PLC (together
with its successors and assigns, in such capacity, the “Subclass B-2 Purchaser”;
and, together with the Original Class B Purchasers, the “Class B Purchasers”)
and the Deal Agent have entered into the Subclass B-2 Note Purchase Agreement
dated as of even date herewith (the “Subclass B-2 Note Purchase Agreement”)
pursuant to which the Issuer has agreed to sell and the Subclass B-2 Purchaser
has agreed to purchase up to $5,000,000 aggregate principal amount of notes
entitled Willis Engine Funding LLC Secured Notes Series 2002-1 Subclass B-2 (the
“Subclass B-2

 

 

1

--------------------------------------------------------------------------------


 

Notes”; and, together with the Original Class B Notes, as the same are amended
and restated, the “Class B Notes”);

 

WHEREAS, it is a condition to the effectiveness the Subclass B-2 Note Purchase
Agreement and of the amendment and restatement of the Original Transaction
Documents that the Guarantor amend and restate the Original Guaranty in the form
provided herein; and

 

WHEREAS, Guarantor is the owner of all of the capital stock of Issuer and will
obtain substantial direct and indirect benefit from the amendment and
restatement of the Original Transaction Documents and the purchase of the
Subclass B-2 Notes by the Subclass B-2 Purchaser.

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto do hereby
agree as follows:

 

AGREEMENT

 


SECTION 1.                                          DEFINITIONS.  CAPITALIZED
TERMS USED HEREIN SHALL HAVE THE FOLLOWING MEANINGS:


 

Guaranty Amount:  As of any date of determination, an amount equal to the excess
of (A) the lesser of (i) the Class B Note Principal Balance as of such date and
(ii) 10% of the Outstanding Obligations as of such date over (B) the Guaranty
Deduction Amount as of such date.

 

Guaranty Deduction Amount:  As of any date of determination, an amount equal to
the sum of (a) any amounts prior to or as of such date paid by Guarantor
pursuant to the Indemnification Agreement and (b) any amounts prior to or as of
such date paid by Guarantor to lessees, sublessees or other Persons pursuant to
the Guarantor’s obligations as surety with respect to the obligations of Issuer
or any Owner Trustee pursuant to any Lease.

 

Indebtedness:  With respect to any Person means, without duplication, (a) any
obligation of such Person for borrowed money, including, without limitation, (i)
any obligation incurred through the issuance and sale of bonds, debentures,
notes or other similar debt instruments, and (ii) any obligation for borrowed
money which is non-recourse to the credit of such Person but which is secured by
any asset of such Person, (b) any obligation of such Person on account of
deposits or advances, (c) any obligation of such Person for the deferred
purchase price of any property or services, except accounts payable arising in
the ordinary course of such Person’s business, (d) any obligation of such Person
as lessee under a capital lease, (e) any Indebtedness of another secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person and (f) any obligation in respect of interest rate or foreign
exchange hedging agreements.

 

Indemnification Agreement:  The Indemnification Agreement dated as of September
12, 2002 between the Guarantor and the Indenture Trustee.

 

2

--------------------------------------------------------------------------------


 

All other capitalized terms not otherwise defined herein have the meanings set
forth in the Restated Indenture.

 


SECTION 2.                                          ACKNOWLEDGMENT; GUARANTY. 
GUARANTOR HEREBY UNCONDITIONALLY, ABSOLUTELY AND IRREVOCABLY GUARANTEES TO THE
CLASS B PURCHASERS, UP TO AN AMOUNT NOT EXCEEDING THE GUARANTY AMOUNT (ITEMS (I)
THROUGH (III) COLLECTIVELY, THE “GUARANTEED INDEBTEDNESS”): (I) THE FULL AND
PROMPT PAYMENT OF THE PRINCIPAL BALANCE OF THE CLASS B NOTES AND THE
INDEBTEDNESS REPRESENTED THEREBY AS AND WHEN DUE OR AT SUCH EARLIER DATE AS MAY
RESULT FROM THE ACCELERATION THEREOF AS A RESULT OF THE OCCURRENCE OF AN EARLY
AMORTIZATION EVENT OR AN EVENT OF DEFAULT UNDER THE TERMS OF THE INDENTURE; (II)
THE FULL AND PROMPT PAYMENT OF THE INTEREST ON THE OUTSTANDING PRINCIPAL BALANCE
OF THE CLASS B NOTES AS AND WHEN DUE OR AT SUCH EARLIER DATE AS MAY RESULT FROM
THE ACCELERATION THEREOF FOLLOWING AN EARLY AMORTIZATION EVENT OR AN EVENT OF
DEFAULT UNDER THE TERMS OF THE INDENTURE; AND (III) THE FULL AND PROMPT PAYMENT
OF AN AMOUNT EQUAL TO EACH AND ALL OF THE PAYMENTS AND OTHER SUMS, WHEN AND AS
THE SAME SHALL BECOME DUE, REQUIRED TO BE PAID BY THE ISSUER TO THE CLASS B
PURCHASERS UNDER THE TERMS OF THE INDENTURE.


 


SECTION 3.                                          GUARANTY UNCONDITIONAL.  THE
OBLIGATIONS OF GUARANTOR HEREUNDER ARE IRREVOCABLE, ABSOLUTE AND UNCONDITIONAL,
IRRESPECTIVE OF THE VALUE, GENUINENESS, REGULARITY, VALIDITY OR ENFORCEABILITY
OF THE GUARANTEED INDEBTEDNESS OR ANY OTHER CIRCUMSTANCES WHICH MIGHT OTHERWISE
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A SURETY OR GUARANTOR. 
NO SETOFF, ABATEMENT, RECOUPMENT, COUNTERCLAIM, REDUCTION OR DIMINUTION OF AN
OBLIGATION, OR ANY DEFENSE OF ANY KIND OR NATURE (OTHER THAN PERFORMANCE BY
GUARANTOR OF ITS OBLIGATIONS HEREUNDER OR THE PAYMENT IN FULL OF THE GUARANTEED
INDEBTEDNESS), WHICH GUARANTOR HAS OR MAY HAVE WITH RESPECT TO A CLAIM UNDER
THIS GUARANTY, SHALL BE AVAILABLE HEREUNDER TO GUARANTOR AGAINST THE CLASS B
PURCHASERS.


 


SECTION 4.                                          PAYMENTS.  ALL PAYMENTS TO
BE MADE BY GUARANTOR TO OR FOR THE BENEFIT OF THE CLASS B PURCHASERS HEREUNDER
SHALL BE MADE, IN ACCORDANCE WITH THE WRITTEN DIRECTION OF EACH OF THE CLASS B
PURCHASERS, BY WIRE TRANSFER IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA, IN
IMMEDIATELY AVAILABLE FUNDS, AND SHALL BE ACCOMPANIED BY A NOTICE FROM GUARANTOR
STATING THAT SUCH PAYMENTS ARE MADE UNDER THIS GUARANTY.


 


SECTION 5.                                          REPRESENTATIONS, WARRANTIES
AND COVENANTS.  GUARANTOR HEREBY REPRESENTS AND WARRANTS TO THE CLASS B
PURCHASERS THAT:


 


(A)                                  THE GUARANTOR IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
ITS INCORPORATION, HAS FULL CORPORATE POWER TO OWN ITS ASSETS AND TO ENGAGE IN
THE ACTIVITIES IN WHICH IT IS NOW ENGAGED AND IS DULY QUALIFIED AND IN GOOD
STANDING UNDER THE LAWS OF EACH JURISDICTION WHERE THE CONDUCT OF ITS ACTIVITIES
REQUIRES SUCH QUALIFICATION, IF THE FAILURE TO SO QUALIFY WOULD HAVE A MATERIAL
ADVERSE EFFECT ON THE CONDITION (FINANCIAL OR OTHERWISE) OF THE GUARANTOR;


 


(B)                                 THE GUARANTOR HAS FULL POWER, AUTHORITY AND
LEGAL RIGHT TO EXECUTE, DELIVER AND PERFORM THIS GUARANTY AND HAS TAKEN ALL
NECESSARY ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF
THIS GUARANTY.  NO CONSENT, LICENSE, PERMIT, APPROVAL OR AUTHORIZATION OF,
EXEMPTION BY, NOTICE OR REPORT TO, OR REGISTRATION, FILING OR DECLARATION WITH,
ANY GOVERNMENTAL AUTHORITY IS REQUIRED FOR THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE GUARANTOR OF THIS

 

3

--------------------------------------------------------------------------------


 

Guaranty which has not been obtained, made, given or accomplished. This Guaranty
has been duly executed and delivered by a duly authorized representative of the
Guarantor, and this Guaranty constitutes the valid, legal and binding
obligations of the Guarantor, enforceable against the Guarantor in accordance
with its respective terms, except as such enforcement may be limited by (A)
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and (B) general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law);


 


(C)                                  THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE GUARANTOR OF THIS GUARANTY WILL NOT VIOLATE ANY PROVISION OF ANY LAW OR
REGULATION APPLICABLE TO THE GUARANTOR, OR OF ANY ORDER, JUDGMENT, AWARD OR
DECREE OF ANY COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY APPLICABLE TO THE
GUARANTOR OR THE ORGANIZATIONAL DOCUMENTS OF THE GUARANTOR OR ANY MORTGAGE,
INDENTURE, LEASE, CONTRACT OR OTHER AGREEMENT, INSTRUMENT OR UNDERTAKING TO
WHICH THE GUARANTOR IS A PARTY OR BY WHICH THE GUARANTOR OR ANY OF ITS ASSETS
MAY BE BOUND, AND WILL NOT RESULT IN, OR REQUIRE, THE CREATION OR IMPOSITION OF
ANY LIEN ON ANY OF ITS PROPERTY, ASSETS OR REVENUES PURSUANT TO THE PROVISIONS
OF ANY SUCH MORTGAGE, INDENTURE, LEASE, CONTRACT OR OTHER AGREEMENTS, INSTRUMENT
OR UNDERTAKING;


 


(D)                                 NO LITIGATION, INVESTIGATION OR
ADMINISTRATIVE PROCEEDING OF OR BEFORE ANY COURT, ARBITRATOR OR GOVERNMENTAL
AUTHORITY IS PENDING OR, TO THE GUARANTOR’S KNOWLEDGE, THREATENED AGAINST THE
GUARANTOR WHICH IF DECIDED ADVERSELY TO THE GUARANTOR, WOULD MATERIALLY AFFECT
THE CONDITION (FINANCIAL OR OTHERWISE), BUSINESS OR OPERATIONS OF THE GUARANTOR,
OR THE ABILITY OF THE GUARANTOR TO PERFORM ITS OBLIGATIONS UNDER THIS GUARANTY;


 


(E)                                  ALL APPROVALS, AUTHORIZATIONS, CONSENTS,
ORDERS OR OTHER ACTIONS OF ANY PERSON, CORPORATION OR OTHER ORGANIZATION, OR OF
ANY COURT, GOVERNMENTAL AGENCY OR BODY OR OFFICIAL, REQUIRED IN CONNECTION WITH
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS GUARANTY BY THE GUARANTOR, HAVE
BEEN TAKEN OR OBTAINED ON OR PRIOR TO THE EFFECTIVE DATE;


 


(F)                                    THE FINANCIAL STATEMENTS OF GUARANTOR
DATED AS OF DECEMBER 31, 2001 (AUDITED), A COPY OF WHICH HAVE BEEN FURNISHED TO
THE DEAL AGENT, FAIRLY PRESENT THE FINANCIAL POSITION AND RESULTS OF OPERATIONS
FOR GUARANTOR FOR THE DATES AND PERIODS PURPORTED TO BE COVERED THEREBY, ALL IN
ACCORDANCE WITH GAAP, AND THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE
FINANCIAL POSITION OR OPERATIONS OF GUARANTOR SINCE THE DATE OF SUCH FINANCIAL
STATEMENTS; AND


 


(G)                                 GUARANTOR IS NOT INSOLVENT AS OF THE
EFFECTIVE DATE AND THE INCURRENCE OF GUARANTOR’S OBLIGATIONS UNDER THIS GUARANTY
WILL NOT CAUSE GUARANTOR: (I) TO BECOME INSOLVENT; (II) TO BE LEFT WITH
UNREASONABLY SMALL CAPITAL FOR ANY BUSINESS OR TRANSACTION IN WHICH GUARANTOR IS
PRESENTLY ENGAGED OR PLANS TO BE ENGAGED; OR (III) TO BE UNABLE TO PAY ITS DEBTS
AS SUCH DEBTS MATURE.


 


SECTION 6.                                          CONSENTS.  GUARANTOR HEREBY
CONSENTS THAT ANY OR ALL OF THE FOLLOWING ACTIONS MAY BE TAKEN OR THINGS DONE
WITHOUT NOTICE TO GUARANTOR AND WITHOUT AFFECTING THE LIABILITY OF GUARANTOR
UNDER THIS GUARANTY:


 


A.                                   THE TIME FOR ISSUER’S PERFORMANCE OF OR
COMPLIANCE WITH ANY OF THE TERMS OF THE GUARANTEED INDEBTEDNESS MAY BE
ACCELERATED (UPON AN EVENT OF DEFAULT), OR EXTENDED OR SUCH

 

4

--------------------------------------------------------------------------------


 

performance or compliance may be waived by the Deal Agent (including, without
limitation, the renewal, extension, acceleration (upon an Event of Default) or
other change in the time of payment, or other terms of, the Guaranteed
Indebtedness, such as an increase or decrease in the rate of interest thereon);
and


 


B.                                     THE TERMS OF ANY OF THE GUARANTEED
INDEBTEDNESS OR ANY TERM OR CONDITION IN THE INDENTURE MAY BE AMENDED AS
PROVIDED FOR THEREIN BY THE ISSUER AND DEAL AGENT, AS THE CASE MAY BE, FOR THE
PURPOSE OF ADDING ANY PROVISIONS THERETO OR CHANGING IN ANY MANNER THE RIGHTS OR
OBLIGATIONS OF ISSUER AND/OR DEAL AGENT THEREUNDER.


 


SECTION 7.                                          DUE DILIGENCE.  GUARANTOR
ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY OF AND WITHOUT RELIANCE ON THE DEAL
AGENT, MADE ITS OWN CREDIT ANALYSIS OF ISSUER AND PERFORMED ITS OWN LEGAL REVIEW
OF THIS GUARANTY, THE INDENTURE, THE CONTRIBUTION AND SALE AGREEMENT, EACH CLASS
A NOTE PURCHASE AGREEMENT, EACH CLASS B NOTE PURCHASE AGREEMENT AND THE RELATED
DOCUMENTS AND ALL RELATED DOCUMENTS AND FILINGS, AND GUARANTOR IS NOT RELYING ON
THE DEAL AGENT WITH RESPECT TO ANY OF THE AFORESAID ITEMS. GUARANTOR HAS
ESTABLISHED ADEQUATE MEANS OF OBTAINING FROM ISSUER ON A CONTINUING BASIS
FINANCIAL AND OTHER INFORMATION PERTAINING TO ISSUER’S FINANCIAL CONDITION.
GUARANTOR AGREES TO KEEP ADEQUATELY INFORMED FROM SUCH MEANS OF ANY FACTS,
EVENTS OR CIRCUMSTANCES WHICH MIGHT IN ANY WAY AFFECT GUARANTOR’S RISKS
HEREUNDER, AND GUARANTOR FURTHER AGREES THAT THE DEAL AGENT SHALL HAVE NO
OBLIGATION TO DISCLOSE TO GUARANTOR INFORMATION OR MATERIAL WITH RESPECT TO
ISSUER ACQUIRED IN THE COURSE OF THE DEAL AGENT’S RELATIONSHIP WITH ISSUER.


 


SECTION 8.                                          TOLLING OF STATUTE OF
LIMITATIONS.  GUARANTOR AGREES THAT ANY PAYMENT OR PERFORMANCE OF ANY OF THE
TERMS OF THE GUARANTEED INDEBTEDNESS OR OTHER ACTS WHICH TOLLS ANY STATUTE OF
LIMITATIONS APPLICABLE TO THE GUARANTEED INDEBTEDNESS SHALL ALSO TOLL THE
STATUTE OF LIMITATIONS APPLICABLE TO GUARANTOR’S LIABILITY UNDER THIS GUARANTY.


 


SECTION 9.                                          WAIVER.  GUARANTOR HEREBY
EXPRESSLY WAIVES DILIGENCE, PRESENTMENT, DEMAND FOR PAYMENT, PROTEST, BENEFIT OF
ANY STATUTE OF LIMITATIONS AFFECTING ISSUER’S LIABILITY UNDER THE CLASS B NOTES
OR THE INDENTURE OR THE ENFORCEMENT OF THIS GUARANTY, DISCHARGE DUE TO ANY
DISABILITY OF ISSUER, ANY DEFENSES OF ISSUER TO ITS OBLIGATIONS UNDER THE CLASS
B NOTES OR THE INDENTURE NOT ARISING UNDER THE EXPRESS TERMS OF THE CLASS B
NOTES OR THE INDENTURE OR FROM A MATERIAL BREACH THEREOF BY DEAL AGENT OR A
CLASS B PURCHASER WHICH UNDER THE LAW HAS THE EFFECT OF DISCHARGING ISSUER FROM
THE GUARANTEED INDEBTEDNESS AS TO WHICH THIS GUARANTY IS SOUGHT TO BE ENFORCED,
THE BENEFIT OF ANY ACT OR OMISSION BY THE DEAL AGENT OR A CLASS B PURCHASER THAT
DIRECTLY OR INDIRECTLY RESULTS IN OR AIDS THE DISCHARGE OF ISSUER FROM ANY OF
THE GUARANTEED INDEBTEDNESS BY OPERATION OF LAW OR OTHERWISE, ALL NOTICES
WHATSOEVER, INCLUDING, WITHOUT LIMITATION, NOTICE OF ACCEPTANCE OF THIS GUARANTY
AND THE INCURRING OF THE GUARANTEED INDEBTEDNESS, AND ANY REQUIREMENT THAT THE
DEAL AGENT OR A CLASS B PURCHASER EXHAUST ANY RIGHT, POWER OR REMEDY OR PROCEED
AGAINST ISSUER, THE COLLATERAL OR ANY OTHER GUARANTOR OF, OR ANY OTHER PERSON
LIABLE FOR, ANY OF THE GUARANTEED INDEBTEDNESS, OR ANY PORTION THEREOF.
GUARANTOR SPECIFICALLY AGREES THAT IT WILL NOT BE NECESSARY OR REQUIRED, AND
GUARANTOR SHALL NOT BE ENTITLED TO REQUIRE, THAT DEAL AGENT OR A CLASS B
PURCHASER FILE SUIT OR PROCEED TO ASSERT OR OBTAIN A CLAIM FOR PERSONAL JUDGMENT
AGAINST ISSUER FOR THE GUARANTEED INDEBTEDNESS, OR TO MAKE ANY EFFORT AT
COLLECTION OR ENFORCEMENT OF THE GUARANTEED INDEBTEDNESS FROM ISSUER OR FILE
SUIT OR PROCEED TO OBTAIN OR ASSERT A CLAIM FOR PERSONAL JUDGMENT AGAINST
GUARANTOR OR ANY OTHER GUARANTOR OR OTHER

 

5

--------------------------------------------------------------------------------


 

party liable for the Guaranteed Indebtedness or make any effort at collection of
the Guaranteed Indebtedness from any such party or exercise or assert any other
right or remedy to which the Deal Agent or a Class B Purchaser is or may be
entitled in connection with the Guaranteed Indebtedness or guaranty relating
thereto or assert or file any claim against the assets of Issuer, before or as a
condition of enforcing the liability of Guarantor under this Guaranty.


 


SECTION 10.                                   CERTAIN RIGHTS.  IN PURSUING THEIR
RIGHTS UNDER THIS GUARANTY, THE CLASS B PURCHASERS NEED NOT JOIN GUARANTOR IN
ANY SUIT AGAINST ISSUER OR JOIN ISSUER IN ANY SUIT AGAINST GUARANTOR.


 


SECTION 11.                                   CONTINUING GUARANTY.  THIS
GUARANTY SHALL BE A CONTINUING GUARANTY AND ANY OTHER GUARANTORS OF ALL OR A
PORTION OF THE GUARANTEED INDEBTEDNESS MAY BE RELEASED WITHOUT AFFECTING THE
LIABILITY OF GUARANTOR HEREUNDER.


 


SECTION 12.                                   INDEMNITY.  IN ADDITION TO AND
WITHOUT LIMITING OR IMPAIRING IN ANY MANNER WHATSOEVER GUARANTOR’S OTHER
OBLIGATIONS UNDER THIS GUARANTY OR ANY OTHER DOCUMENT EXECUTED AND DELIVERED BY
GUARANTOR TO THE DEAL AGENT OR THE CLASS B PURCHASERS, GUARANTOR AGREES TO
INDEMNIFY THE DEAL AGENT AND THE CLASS B PURCHASERS FROM AND AGAINST ANY AND ALL
COSTS, EXPENSES, LOSSES AND LIABILITIES RELATING TO CLAIMS BY ANY THIRD PARTIES
GROWING OUT OF OR RESULTING FROM TRANSACTIONS CONTEMPLATED BY THIS GUARANTY
(INCLUDING, WITHOUT LIMITATION, ENFORCEMENT OF THIS GUARANTY).


 


SECTION 13.                                   NOTICE.  THE DEAL AGENT SHALL
PROVIDE GUARANTOR WITH A COPY OF ANY NOTICE OF DEFAULT TO ISSUER AS PROVIDED
UNDER THE INDENTURE; PROVIDED, HOWEVER, THE FAILURE OF DEAL AGENT TO PROVIDE
SUCH NOTICE TO GUARANTOR WILL NOT EXONERATE GUARANTOR OF ANY GUARANTEED
INDEBTEDNESS. ALL NOTICES AND COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN
WRITING PERSONALLY DELIVERED, OR SENT BY FACSIMILE (WITH SUBSEQUENT TELEPHONE
CONFIRMATION OF RECEIPT THEREOF) OR SENT BY OVERNIGHT COURIER SERVICE AT THE
FOLLOWING ADDRESSES: GUARANTOR, AT ITS ADDRESS AT WILLIS LEASE FINANCE
CORPORATION, 2320 MARINSHIP WAY, SUITE 300, SAUSALITO, CA 94965; AND DEAL AGENT,
AT ITS ADDRESS AT 200 PARK AVENUE, NEW YORK, NEW YORK 10166, ATTENTION: ASSET
SECURITIZATION GROUP OR, AS TO EACH PARTY, AT SUCH OTHER ADDRESS AS SHALL BE
DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO THE OTHER PARTY COMPLYING AS TO
DELIVERY WITH THE TERMS OF THIS SECTION 13. NOTICE SHALL BE EFFECTIVE AND DEEMED
RECEIVED (A) TWO DAYS AFTER BEING DELIVERED TO THE COURIER SERVICE, IF SENT BY
COURIER, (B) UPON RECEIPT OF CONFIRMATION OF TRANSMISSION, IF SENT BY TELECOPY,
OR (C) WHEN DELIVERED, IF DELIVERED BY HAND. ALL SUCH NOTICES AND COMMUNICATIONS
SHALL, WHEN HAND DELIVERED BE EFFECTIVE UPON DELIVERY, WHEN SENT BY COURIER BE
EFFECTIVE ON THE NEXT SUCCEEDING BUSINESS DAY.


 


SECTION 14.                                   REINSTATEMENT.  NOTWITHSTANDING
ANY PROVISION IN THE INDENTURE OR THE CLASS B NOTES TO THE CONTRARY, THE
LIABILITY OF GUARANTOR HEREUNDER SHALL BE REINSTATED AND REVIVED AND THE RIGHTS
OF THE CLASS B PURCHASERS SHALL CONTINUE IF AND TO THE EXTENT THAT FOR ANY
REASON ANY PAYMENT BY OR ON BEHALF OF ISSUER IS RESCINDED OR MUST BE OTHERWISE
RESTORED BY THE CLASS B PURCHASERS, WHETHER AS A RESULT OF ANY PROCEEDINGS IN
BANKRUPTCY OR REORGANIZATION OR OTHERWISE, ALL AS THOUGH SUCH AMOUNT HAD NOT
BEEN PAID.  THE DETERMINATION AS TO WHETHER ANY SUCH PAYMENT MUST BE RESCINDED
OR RESTORED SHALL BE MADE BY THE CLASS B PURCHASERS IN THEIR SOLE DISCRETION;
PROVIDED, HOWEVER, THAT IF THE CLASS B PURCHASERS CHOOSE TO CONTEST ANY SUCH
MATTER AT THE REQUEST OF GUARANTOR, GUARANTOR AGREES TO INDEMNIFY AND HOLD
HARMLESS THE CLASS B PURCHASERS

 

6

--------------------------------------------------------------------------------


 

from all costs and expenses (including, without limitation, attorneys’ fees)
related to such request.


 


SECTION 15.                                   NO WAIVER, AMENDMENTS, ETC.  NO
FAILURE ON THE PART OF THE CLASS B PURCHASERS TO EXERCISE, NO DELAY IN
EXERCISING AND NO COURSE OF DEALING WITH RESPECT TO, ANY RIGHT HEREUNDER SHALL
OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
RIGHT HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT. THE REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND NOT
EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.  THIS GUARANTY MAY NOT BE AMENDED OR
MODIFIED EXCEPT BY WRITTEN AGREEMENT BETWEEN THE GUARANTOR AND THE CLASS B
PURCHASERS AND NO CONSENT OR WAIVER HEREUNDER SHALL BE VALID UNLESS IN WRITING
AND EXECUTED IN ACCORDANCE WITH THE PROVISIONS OF THIS GUARANTY.


 


SECTION 16.                                   COMPROMISE AND SETTLEMENT.  NO
COMPROMISE, SETTLEMENT, RELEASE, RENEWAL, EXTENSION, INDULGENCE, CHANGE IN,
WAIVER OR MODIFICATION OF ANY OF THE TERMS OF THE GUARANTEED INDEBTEDNESS OR THE
RELEASE OF GUARANTOR OR DISCHARGE OF ISSUER OR GUARANTOR FROM THE PERFORMANCE OF
ANY OF THE TERMS OF THE GUARANTEED INDEBTEDNESS SHALL RELEASE OR DISCHARGE
GUARANTOR FROM THIS GUARANTY.


 


SECTION 17.                                   INSOLVENCY.  THE VOLUNTARY OR
INVOLUNTARY LIQUIDATION, DISSOLUTION, SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL THE ASSETS AND LIABILITIES, RECEIVERSHIP, INSOLVENCY,
BANKRUPTCY, ASSIGNMENT FOR THE BENEFIT OF CREDITORS, REORGANIZATION, OR OTHER
PROCEEDING AFFECTING ISSUER OR GUARANTOR OR THE DISAFFIRMANCE OF THE CLASS A
NOTES, THE CLASS B NOTES OR THE INDENTURE, OR GUARANTOR’S OBLIGATIONS HEREUNDER
IN ANY SUCH PROCEEDING SHALL NOT RELEASE OR DISCHARGE GUARANTOR FROM THIS
GUARANTY.


 


SECTION 18.                                   EXPENSES.  IN ADDITION TO ITS
GUARANTY HEREUNDER OF THE GUARANTEED INDEBTEDNESS, GUARANTOR HEREBY AGREES TO
PAY ALL COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES, PAID
OR INCURRED BY THE CLASS B PURCHASERS IN COLLECTION OR ENFORCING ANY OR ALL OF
THE GUARANTY AMOUNT OR IN CONNECTION WITH THE ENFORCEMENT OF THIS GUARANTY AND
IN WHICH THE CLASS B PURCHASERS ARE THE PREVAILING PARTY.


 


SECTION 19.                                   ENTIRE AGREEMENT.  THIS GUARANTY
AND ALL DOCUMENTS MENTIONED OR CONTEMPLATED HEREIN CONSTITUTE AND CONTAIN THE
ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE ANY AND ALL PRIOR AND
CONTEMPORANEOUS AGREEMENTS, NEGOTIATIONS, CORRESPONDENCE, UNDERSTANDINGS AND
COMMUNICATIONS BETWEEN THE PARTIES, WHETHER WRITTEN OR ORAL, RESPECTING THE
SUBJECT MATTER HEREOF.


 


SECTION 20.                                   SEVERABILITY.  IF ANY PROVISION OF
THIS GUARANTY IS HELD TO BE UNENFORCEABLE FOR ANY REASON, IT SHALL BE ADJUSTED,
IF POSSIBLE, RATHER THAN VOIDED IN ORDER TO ACHIEVE THE INTENT OF THE PARTIES TO
THE EXTENT POSSIBLE. IN ANY EVENT, ALL OTHER PROVISIONS OF THIS GUARANTY SHALL
BE DEEMED VALID AND ENFORCEABLE TO THE FULL EXTENT POSSIBLE.


 


SECTION 21.                                   SUBORDINATION OF INDEBTEDNESS. 
ANY INDEBTEDNESS OR OTHER OBLIGATION OF ISSUER NOW OR HEREAFTER HELD BY OR OWING
TO GUARANTOR IS HEREBY SUBORDINATED IN TIME AND RIGHT OF PAYMENT TO ALL
OBLIGATIONS OF ISSUER TO THE CLASS B PURCHASERS; AND SUCH INDEBTEDNESS OF ISSUER
TO GUARANTOR IS ASSIGNED TO THE CLASS B PURCHASERS, AS COLLATERAL SECURITY FOR
THIS GUARANTY AND THE GUARANTEED INDEBTEDNESS, AND IF THE CLASS B PURCHASERS SO
REQUEST, SHALL BE COLLECTED, ENFORCED

 

7

--------------------------------------------------------------------------------


 

and received by Guarantor in trust for the Class B Purchasers, and be paid over
to the Class B Purchasers, on account of the Outstanding Obligations of Issuer
to the Class B Purchasers, but without reducing or affecting in any manner the
liability of Guarantor under the other provisions of this Guaranty. Any notes
now or hereafter evidencing such Indebtedness of Issuer to Guarantor shall be
marked with a legend that the same are subject to this Guaranty and shall be
delivered to the Class B Purchasers.  Guarantor will, and the Deal Agent is
hereby authorized, in the name of Guarantor from time to time, to execute and
file financing statements and continuation statements and execute such other
documents and take such other action as Deal Agent deems necessary or
appropriate to perfect, preserve and enforce its rights hereunder. 
Notwithstanding the foregoing, the right of the Servicer to receive the
Servicing Fee and receive reimbursement of Servicer Advances is not subordinated
except as may be provided in Section 3.2 of the Series 2002-1 Supplement.


 


SECTION 22.                                   NO PETITION.  GUARANTOR HEREBY
COVENANTS THAT IT WILL NOT INSTITUTE AGAINST THE ISSUER ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS, OR OTHER
PROCEEDINGS UNDER ANY FEDERAL OR STATE BANKRUPTCY OR SIMILAR LAW, AT ANY TIME
OTHER THAN ON A DATE WHICH IS AT LEAST ONE YEAR AND ONE DAY AFTER THE LAST DATE
ON WHICH ANY NOTE UNDER ANY SERIES WAS OUTSTANDING.


 


SECTION 23.                                   ASSIGNMENT; GOVERNING LAW.  THIS
GUARANTY SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF GUARANTOR AND THE
CLASS B PURCHASERS AND EACH OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT
THAT GUARANTOR SHALL NOT HAVE THE RIGHT TO ASSIGN ITS RIGHTS HEREUNDER OR ANY
INTEREST HEREIN UNLESS AUTHORIZED BY A WRITING EXECUTED BY THE CLASS B
PURCHASERS. THE GUARANTOR HEREBY CONSENTS (A) TO THE CLASS B PURCHASERS
ENFORCING THEIR RIGHTS AND REMEDIES HEREUNDER AND/OR ANY OTHER OWNER OR (B) TO
THE ASSIGNMENT OF ALL OF THE CLASS B PURCHASERS RIGHTS AND REMEDIES HEREUNDER TO
ANY SUBSEQUENT NOTEHOLDER OR TO THE TRUSTEE UNDER THE INDENTURE. THIS GUARANTY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES OF SUCH
JURISDICTION.


 


SECTION 24.                                   CONSENT TO JURISDICTION. 
GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE PERSONAL JURISDICTION
O F THE STATE AND FEDERAL COURTS LOCATED IN NEW YORK COUNTY, NEW YORK, SOLELY
FOR PURPOSES OF ANY ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF ANY DISPUTE
IN CONNECTION WITH THIS GUARANTY, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.  GUARANTOR HEREBY
IRREVOCABLY CONSENTS TO THE SERVICE OF A SUMMONS AND COMPLAINT AND OTHER PROCESS
IN ANY ACTION, CLAIM OR PROCEEDING BROUGHT BY THE CLASS B PURCHASERS IN
CONNECTION WITH THIS GUARANTY, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS, ON BEHALF OF ITSELF OR ITS
PROPERTY, IN THE MANNER SPECIFIED IN SECTION 13 ABOVE.  NOTHING IN THIS SECTION
24 SHALL AFFECT THE RIGHT OF THE CLASS B PURCHASERS TO SERVE LEGAL PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW OR AFFECT THE RIGHT OF THE CLASS B
PURCHASERS TO BRING ANY ACTION OR PROCEEDING AGAINST GUARANTOR OR ITS PROPERTIES
IN THE COURTS OF ANY OTHER JURISDICTIONS.


 


SECTION 25.                                   TERMINATION OF GUARANTY.  THIS
GUARANTY SHALL TERMINATE UPON PAYMENT IN FULL OF THE CLASS B NOTES AND
FULFILLMENT OF ALL OTHER GUARANTEED INDEBTEDNESS IN FULL; PROVIDED, HOWEVER,
THIS SECTION SHALL NOT AFFECT THE OBLIGATIONS OF GUARANTOR PURSUANT TO SECTION
14 OF THIS GUARANTY.

 

8

--------------------------------------------------------------------------------


 


SECTION 26.                                   WAIVER OF JURY TRIAL.  THE
GUARANTOR AND THE CLASS B PURCHASERS HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS GUARANTY, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS.


 


SECTION 27.                                   WAIVER OF SPECIFIC RIGHTS.
GUARANTOR HEREBY IRREVOCABLY WAIVES AND RELEASES ANY AND ALL RIGHTS IT MAY HAVE
AT ANY TIME (WHETHER ARISING DIRECTLY OR INDIRECTLY, BY OPERATION OF LAW,
CONTRACT OR OTHERWISE) TO REQUIRE THE MARSHALING OF ANY ASSETS OF ISSUER, WHICH
RIGHT OF MARSHALING MIGHT OTHERWISE ARISE FROM ANY SUCH PAYMENTS MADE OR
OBLIGATIONS PERFORMED.


 


SECTION 28.                                   SUBORDINATION OF SPECIFIC RIGHTS. 
GUARANTOR HEREBY AGREES THAT FOR SO LONG AS THE GUARANTEED INDEBTEDNESS IS
OUTSTANDING, IT SHALL NOT TAKE ANY ACTION TO ENFORCE ANY CLAIM, RIGHT OR REMEDY
WHICH GUARANTOR MAY HAVE AGAINST ISSUER THAT ARISES HEREUNDER, INCLUDING WITHOUT
LIMITATION ANY CLAIM, REMEDY OR RIGHT OF SUBROGATION, REIMBURSEMENT,
EXONERATION, OR INDEMNIFICATION. GUARANTOR FURTHER AGREES THAT ANY CLAIM, RIGHT
OR REMEDY WHICH GUARANTOR MAY HAVE AGAINST ISSUER THAT ARISES HEREUNDER,
INCLUDING WITHOUT LIMITATION ANY CLAIM, REMEDY OR RIGHT OF SUBROGATION,
REIMBURSEMENT, EXONERATION, OR INDEMNIFICATION, SHALL BE SUBORDINATED TO THE
PRIOR PAYMENT OF THE GUARANTEED INDEBTEDNESS.


 


SECTION 29.                                   TRANSFER.  IN THE EVENT OF ANY
TRANSFER OF ANY CLASS B NOTE, ALL RIGHTS OF THE TRANSFEROR OF SUCH CLASS B NOTE
UNDER THIS GUARANTY IN RESPECT OF SUCH CLASS B NOTE SHALL, ONCE THE TRANSFEREE
OF SUCH CLASS B NOTE HAS BECOME THE REGISTERED HOLDER OF SUCH CLASS B NOTE,
SHALL BE ASSIGNED TO, AND SHALL BE ENFORCEABLE BY, SUCH TRANSFEREE.


 


SECTION 30.                                   GENERAL INTERPRETIVE PRINCIPLES. 
FOR PURPOSES OF THIS GUARANTY EXCEPT AS OTHERWISE EXPRESSLY PROVIDED OR UNLESS
THE CONTEXT OTHERWISE REQUIRES:


 


A.                                   THE TERMS DEFINED IN THIS GUARANTY HAVE THE
MEANINGS ASSIGNED TO THEM IN THIS GUARANTY AND INCLUDE THE PLURAL AS WELL AS THE
SINGULAR, AND THE USE OF ANY GENDER HEREIN SHALL BE DEEMED TO INCLUDE THE OTHER
GENDER;


 


B.                                     ACCOUNTING TERMS NOT OTHERWISE DEFINED
HEREIN HAVE THE MEANINGS ASSIGNED TO THEM IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES AS IN EFFECT ON THE DATE HEREOF;


 


C.                                     REFERENCES HEREIN TO “SECTIONS”,
“SUBSECTIONS”, “PARAGRAPHS”, AND OTHER SUBDIVISIONS WITHOUT REFERENCE TO A
DOCUMENT ARE TO DESIGNATED SECTIONS, SUBSECTIONS, PARAGRAPHS AND OTHER
SUBDIVISIONS OF THIS GUARANTY;


 


D.                                    A REFERENCE TO A SUBSECTION WITHOUT
FURTHER REFERENCE TO A SECTION IS A REFERENCE TO SUCH SUBSECTION AS CONTAINED IN
THE SAME SECTION IN WHICH THE REFERENCE APPEARS, AND THIS RULE SHALL ALSO APPLY
TO PARAGRAPHS AND OTHER SUBDIVISIONS;

 

9

--------------------------------------------------------------------------------


 


E.                                      THE WORDS “HEREIN”, “HEREOF’,
“HEREUNDER” AND OTHER WORDS OF SIMILAR IMPORT REFER TO THIS GUARANTY AS A WHOLE
AND NOT TO ANY PARTICULAR PROVISION; AND


 


F.                                      THE TERM “INCLUDE” OR “INCLUDING” SHALL
MEAN WITHOUT LIMITATION BY REASON OF ENUMERATION.


 


SECTION 31.                                   EFFECT ON ORIGINAL GUARANTY.  THE
ISSUER AND EACH CLASS B PURCHASER HEREBY AGREE THAT AS OF THE EFFECTIVE DATE THE
TERMS AND PROVISIONS OF THE ORIGINAL GUARANTY SHALL BE AND HEREBY ARE AMENDED
AND RESTATED IN THEIR ENTIRETY BY THE TERMS AND PROVISIONS OF THIS GUARANTY. 
EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS GUARANTY SHALL NOT LIMIT, IMPAIR OR
OTHERWISE AFFECT THE RIGHTS OR REMEDIES OF ANY OF THE CLASS B PURCHASERS UNDER
THE ORIGINAL GUARANTY, AND SHALL NOT AMEND, MODIFY OR OTHERWISE AFFECT ANY OF
THE TERMS AND CONDITIONS CONTAINED IN THE ORIGINAL GUARANTY, ALL OF WHICH ARE
HEREBY RATIFIED AND CONFIRMED AND SHALL CONTINUE IN FULL FORCE AND EFFECT.


 

[The Remainder of this Page is Intentionally left Blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first written above.

 

 

 

WILLIS LEASE FINANCE CORPORATION
as Guarantor

 

 

 

 

 

 

 

 

 

By

 

/s/ DONALD A. NUNEMAKER

 

 

 

 

Name:

Donald A. Nunemaker

 

 

 

Title:

Executive Vice President
Chief Operating Officer

 

ACCEPTED AND AGREED TO:

 

 

 

BARCLAYS BANK PLC
as Deal Agent and as a Class B Purchaser

 

 

 

 

 

 

By:

 

/s/ PIERRE DULEYRIE

 

 

 

Name:  Pierre Duleyrie

 

 

 

Title:    Director

 

 

 

 

 

 

 

FORTIS BANK (NEDERLAND) N.V.
as a Class B Purchaser

 

 

 

 

 

 

By:

 

/s/ M.H. SCHIPPER

 

 

 

Name:  M.H. Schipper

 

 

 

Title:

 

 

S-1

--------------------------------------------------------------------------------